260 U.S. 220 (1922)
UNITED STATES
v.
MINNIE ATKINS ET AL.
NANCY ATKINS ET AL.
v.
UNITED STATES, MINNIE FOLK, NEE ATKINS, ET AL.
Nos. 45, 46.
Supreme Court of United States.
Argued October 11, 12, 1922.
Decided November 20, 1922.
APPEALS FROM THE CIRCUIT COURT OF APPEALS FOR THE EIGHTH CIRCUIT.
*221 Mr. H.L. Underwood, with whom Mr. Solicitor General Beck and Mr. Assistant Attorney General Riter were on the brief, for the United States.
Mr. Joseph M. Hill, with whom Mr. Napoleon B. Maxey, Mr. Malcolm E. Rosser and Mr. Henry L. Fitzhugh were on the briefs, for Nancy Atkins et al.
Mr. C.B. Stuart, with whom Mr. E.C. Hanford, Mr. M.K. Cruce and Mr. Lee Bond were on the briefs, for Minnie Atkins et al.
*223 MR. JUSTICE McREYNOLDS delivered the opinion of the Court.
Under authority of acts of Congress the [Dawes] Commission to the Five Civilized Tribes enrolled Thomas Atkins as a Creek Indian alive on April 1, 1899; the Secretary of the Interior approved; and allotment was selected for him; a patent issued and was recorded as required by *224 law. Minnie Atkins undertook, as his sole heir, to convey the land to certain named defendants. Alleging that Thomas Atkins never existed and that his enrollment came about through fraud and gross mistake of law and fact, the United States brought this proceeding against many defendants to annul the allotment certificate and patent and to quiet title in the Tribe.
Minnie Atkins maintains that the enrolled Thomas was her son; that he was born prior to April 1, 1899, and died thereafter, leaving her as sole heir. Nancy Atkins claims to be the mother and sole heir. She filed a cross bill asking that the title to the land be confirmed to her and those claiming through her. Henry Carter asserts that he is the individual enrolled as Thomas Atkins.
The trial court ruled that the enrollment by the Commission amounted to an adjudication that Thomas Atkins was a living person on April 1, 1899, entitled to membership; that this finding was not subject to collateral attack under a mere allegation of his non existence; and that it could not be annulled for fraud unless the fraud alleged and proved was such as to have prevented a full hearing within the doctrine approved by United States v. Throckmorton, 98 U.S. 61; Vance v. Burbank, 101 U.S. 514; Hilton v. Guyot, 159 U.S. 113. The relief asked by the United States was accordingly denied. Having considered the voluminous testimony, it found Minnie Atkins to be the mother of Thomas and owner of the land subject to the rights of those claiming under her. The Circuit Court of Appeals affirmed a final decree embodying these conclusions. 233 Fed. 177; 268 Fed. 923.
In United States v. Wildcat, 244 U.S. 111, 118, 119, it was insisted that the Indian died prior to April 1, 1899, and that his enrollment as of that date was beyond the jurisdiction of the Dawes Commission and void within the doctrine of Scott v. McNeal, 154 U.S. 34. Much consideration was given to the statutes creating and defining *225 the powers of the Commission and the effect of an enrollment. This Court said:
"There was thus constituted a quasi-judicial tribunal whose judgments within the limits of its jurisdiction were only subject to attack for fraud or such mistake of law or fact as would justify the holding that its judgments were voidable. Congress by this legislation evidenced an intention to put an end to controversy by providing a tribunal before which those interested could be heard and the rolls authoritatively made up of those who were entitled to participate in the partition of the tribal lands. It was to the interest of all concerned that the beneficiaries of this division should be ascertained. To this end the Commission was established and endowed with authority to hear and determine the matter. . . .
"When the Commission proceeded in good faith to determine the matter and to act upon information before it, not arbitrarily, but according to its best judgment, we think it was the intention of the act that the matter, upon the approval of the Secretary, should be finally concluded and the rights of the parties forever settled, subject to such attacks as could successfully be made upon judgments of this character for fraud or mistake.
"We cannot agree that the case is within the principles decided in Scott v. McNeal, 154 U.S. 34, and kindred cases, in which it has been held that in the absence of a subject-matter of jurisdiction an adjudication that there was such is not conclusive, and that a judgment based upon action without its proper subject being in existence is void. . . . We think the decision of such tribunal, when not impeached for fraud or mistake, conclusive of the question of membership in the tribe, when followed, as was the case here, by the action of the Interior Department confirming the allotment and ordering the patents conveying the lands, which were in fact issued."
It must be accepted now as finally settled that the enrollment of a member of an Indian tribe by the Dawes *226 Commission, when duly approved, amounts to a judgment in an adversary proceeding determining the existence of the individual and his right to membership subject, of course, to impeachment under the well established rules where such judgments are involved.
The questions of fact relating to the conflicting claims advanced by Minnie Atkins, Nancy Atkins and Henry Carter have been determined in favor of Minnie by both courts below upon survey of all the evidence; and we find nothing which would justify us in overruling their well considered action.
The decree of the court below is affirmed.